Citation Nr: 0923525	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  01-04 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an effective date earlier than October 15, 
1979, for the grant of service connection for end-stage renal 
disease, secondary to service-connected end-stage 
glomerulonephritis, for purposes of accrued benefits.  

2.  Entitlement to an effective date earlier than November 
27, 1989, for the grant of service connection for arthropathy 
of the left and right hands, secondary to service-connected 
end-stage renal disease, for purposes of accrued benefits.  

3.  Entitlement to an effective date earlier than October 15, 
1979, for the grant of service connection for necrosis of the 
left and right hips, secondary to service-connected end-stage 
renal disease, for purposes of accrued benefits.  

4.  Entitlement to an effective date earlier than September 
15, 1992, for the grant of service connection for bilateral 
cataracts, for purposes of accrued benefits.  


5.  Entitlement to an effective date earlier than May 19, 
1994, for the grant of service connection for osteoporosis of 
the ribs and toes, secondary to service-connected end-stage 
renal disease, for purposes of accrued benefits.  

6.  Entitlement to an effective date earlier than May 19, 
1994, for the grant of service connection for peripheral 
neuropathy with right foot drop, secondary to service-
connected end-stage renal disease, for purposes of accrued 
benefits.  

7.  Entitlement to an effective date earlier than June 18, 
1989, for the grant of service connection for peritonitis, 
secondary to service-connected end-stage renal disease, for 
purposes of accrued benefits.  

8.  Entitlement to an effective date earlier than May 19, 
1994, for the grant of service connection for hypothyroidism 
with orthostatic hypotension, for purposes of accrued 
benefits.  

9.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, for purposes of accrued benefits.  

10.  Entitlement to an increased rating for service-connected 
necrosis of the left hip, rated as noncompensable (zero 
percent disabling) from October 15, 1979, and 10 percent 
disabling from April 24, 1989, for purposes of accrued 
benefits.  

11.  Entitlement to an increased rating for service-connected 
necrosis of the right hip, rated as 20 percent disabling from 
October 15, 1979, and 40 percent disabling from May 19, 1994, 
for purposes of accrued benefits.  

12.  Entitlement to an increased (compensable) rating for 
service-connected peritonitis, for purposes of accrued 
benefits.  


13.  Entitlement to an increased rating for service-connected 
hypothyroidism with orthostatic hypotension, rated as 10 
percent disabling from May 19, 1994, and noncompensable from 
August 4, 1995, for purposes of accrued benefits.  

14.  Entitlement to a disability rating in excess of 10 
percent for service-connected osteoporosis of the ribs and 
toes, for purposes of accrued benefits.  

15.  Entitlement to a disability rating in excess of 10 
percent for service-connected peripheral neuropathy with 
right foot drop, for purposes of accrued benefits.  

16.  Entitlement to an increased rating for service-connected 
right hand arthropathy, rated as 20 percent disabling from 
November 27, 1989, and 50 percent disabling from February 28, 
1994, for purposes of accrued benefits.  

17.  Entitlement to a disability rating in excess of 40 
percent for service-connected left hand arthropathy, rated as 
40 percent disabling, for purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel





INTRODUCTION

The Veteran had active service from April 1968 to April 1971.  
He died in June 1998.  The appellant, who is the Veteran's 
surviving spouse, is seeking entitlement to accrued benefits 
deriving from the Veteran's claims that were pending at the 
time of his death.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In April 2001, the claims folders were transferred 
to the VARO in Salt Lake City, Utah, which now has 
jurisdiction over the appeal.  

As noted, at the time of the Veteran's death, he had several 
claims on appeal to the Board.  However, as a matter of law, 
veterans' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); cert. denied, 
117 S. Ct. 2478 (1997); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
However, as authorized by law, the appellant has filed a 
claim for accrued benefits deriving from the Veteran's 
pending claims, as reflected on the first two pages of the 
present decision and discussed below.  See Jones v. West, 136 
F.3d 1296, 1300 (Fed. Cir. 1998); cert denied, 525 U.S. 834 
(1998) (surviving spouse's entitlement to a veteran's accrued 
benefits is a derivative claim, and is viable only if the 
Veteran had a claim pending at the time of his death).  

This appeal for accrued benefits was previously before the 
Board in May 2002, at which time the Board granted increased 
ratings for service-connected peritonitis and right and left 
hand arthropathy but denied the appellant's earlier-
effective-date claims and entitlement to service connection 
for bilateral carpal tunnel syndrome.  The Board also 
referred several claims to the RO for appropriate development 
and 

adjudication.  The appellant appealed the Board's May 2002 
decision to the United States Court of Appeals for Veterans 
Claims (CAVC or Court).  After litigation of the issues, the 
Court issued a September 2004 Order, which vacated the 
Board's May 2002 decision (and the July 2002 rating decision 
which had implemented the Board's May 2002 decision) and 
remanded the appeal for adjudication consistent with the 
Order.  The appeal is now again before the Board for 
adjudication.  

Before turning to the merits of this appeal, there are other 
issues that must be addressed.  In March 1994, the RO granted 
the Veteran service connection for chronic renal failure, and 
assigned a 100 percent disability rating for that disorder.  
Thereafter, in September 1994, the Veteran requested a rating 
of permanency for that evaluation; however, it does not 
appear that the RO ever adjudicated that issue.  Therefore, 
unfortunately, that claim was rendered moot by the Veteran's 
death.  In May 1993, the Veteran raised a claim for a gastric 
ulcer and anemia, due to his end-stage renal disease and, in 
1997, again raised a claim of service connection for anemia 
due to renal disease.  In May 1997, he also appeared to 
contend that he had hypertension due to his service-connected 
renal disease.  Those matters appear still to be pending.  

At the time of his death, the Veteran also had pending claims 
for a clothing allowance, specially adapted housing, and an 
automobile purchase allowance.  In a July 2001 decision, the 
RO granted the claim of entitlement to a clothing allowance, 
for the purpose of accrued benefits.  In a June 1998 written 
statement, the appellant requested that the "application for 
adaptive housing be ignored" and said that, as the Veteran 
was "no longer alive . . . there is no need for a stair 
lift."  The appellant's statement constitutes written 
withdrawal of the substantive appeal with regard to the issue 
of entitlement to specially adapted housing, for the purpose 
of accrued benefits.  See 38 C.F.R. § 20.204.  Regarding the 
March 1998 claim for automobile purchase assistance, the RO 
indicated, in the July 2001 Supplemental Statement of the 
Case (SSOC), that he had submitted a VA Form 10-1394 which 
was used as an application and authorization for adaptive 
equipment through the VA Health Care System.  The RO said the 
form should have been submitted to the VA Medical Center to 
be authorized and approved prior to the authorization of 
installation of adaptive equipment.  In light of the 
appellant's claim for accrued benefits, the Board is 
referring this matter to the RO for review and action by the 
appropriate department, in this case the Veterans Health 
Administration, and then consideration by the RO.  

In its March 1997 rating decision, the RO deferred 
consideration of the Veteran's claim for service connection 
for hyperparathyroidism, and denied his claims for 
entitlement to service connection for dialysis-associated 
amyloidosis and for a skin disorder of both hands and wrists, 
variously identified as porphyria cutanea tarda (PCT).  
However, those claims were not among those considered by the 
RO in its March 1999 decision regarding the appellant's claim 
for accrued benefits.  In a May 2001 statement that 
accompanied her substantive appeal, the appellant noted the 
RO's failure to address the claims regarding dialysis-related 
amyloidosis and PCT.  She also noted that 
hyperparathyroidism, rather than hypothyroidism, more 
accurately described the Veteran's disability.  The July 2001 
SSOC reflects the appellant's concern regarding the claim for 
dialysis, but the RO failed to consider it for the purpose of 
accrued benefits.  The matters of entitlement to service 
connection for dialysis-related amyloidosis of the skin of 
both hands and wrists, PCT, and hyperparathyroidism, all 
claimed as secondary to service-connected renal disease, for 
the purposes of accrued benefits, are referred to the RO for 
appropriate development and adjudication.  

All issues listed above are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification when further action is required on the 
part of the appellant.  


REMAND

In its September 2004 Order, the Court noted that VA had not 
complied with current statutory and regulatory notice 
requirements, because the appellant had not been provided 
with adequate VCAA notice with respect to her claim of 
service connection for bilateral carpal tunnel syndrome, for 
accrued benefits purposes.  

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

Review of the record reveals the appellant has not been 
provided proper VCAA notice in conjunction with her accrued 
benefits service connection claim.  In fact, the appellant 
has not been provided notice as to any claim on appeal, 
including the effective date and increased rating claims.  In 
this regard, the Board notes that these claims have been 
pending since June 1998, prior to the enactment of the VCAA, 
but no subsequent action was taken to ensure that the 
appellant was properly notified of the information and 
evidence that is necessary to substantiate her claims that VA 
will seek to provide; and that she is expected to provide.  
Therefore, pursuant to the remand by the Court, a remand is 
necessary in order for the RO to provide the appellant with 
proper VCAA notice with respect to her service connection, 
effective date, and increased rating claims.  

Given the length of time this appeal has been pending, the 
Board has considered whether any of the appellant's claims 
can be adjudicated in spite of the lack of adequate VCAA 
notice.  The Board finds, however, that, given the Court's 
lengthy discussion of its conclusion that there has been a 
lack of adequate VCAA notice in this case, no issue on appeal 
can be adjudicated without prejudice to the appellant.  

With respect to the service connection claim, the Board also 
notes there is an issue as to whether the Veteran's carpal 
tunnel syndrome was manifested by the same symptoms as his 
service-connected arthropathy.  Service connection for 
arthropathy affecting the left and right hands, secondary to 
service-connected end-stage renal disease, was established in 
February 1995.  In granting service connection, the RO noted 
that a February 1994 medical record showed the Veteran had 
decreased joint mobility and ability to use his hands.  The 
RO also noted that a May 1994 VA examination report showed he 
had arthropathy of both hands manifested by swollen joints 
and hands, and was unable to make a fist or exhibit fine 
motor skills.  

Before his death, the Veteran filed a claim for an increased 
rating for carpal tunnel syndrome.  See his March 1998 
statement, on VA Form 21-4138.  Because service connection 
had not yet been established for carpal tunnel syndrome, the 
statement was accepted as an informal claim of service 
connection for bilateral carpal tunnel syndrome.  In support 
of his claim, the Veteran submitted medical records showing 
that he had a history of painful dysthesias in his hands, 
primarily digits two through four.  After evaluation and EMG 
studies, the clinical assessment was polyneuropathy with 
presumed amyloid deposition from hemodialysis, recurrent 
carpal tunnel syndrome, and bilateral median 
mononeuropathies.  A February 1998 rheumatology consultation 
noted that the Veteran had slow, progressive mechanical pain 
and severe limitation of motion in his finger joints, wrists, 
elbows, shoulders, and knees, which was noted to likely 
represent dialysis arthropathy, in part due to amyloid 
deposition.  

During the pendency of this claim and appeal, the regulation 
governing claims for secondary service connection, i.e., 
those based upon the initial manifestation of a claimed 
disability after service which is not directly related to an 
in-service disease or injury, but which is nevertheless 
proximately due to, the result of, or aggravated by a 
service-connected disability, 38 C.F.R. § 3.310(a), was 
amended.  When service connection is thus established for a 
secondary disorder, the secondary condition is considered a 
part of the original disability. 

Under the amendment to section 3.310, any increase in 
severity of a non-service-connected disability which is 
proximately due to or the result of a service-connected 
disability, and not due to the natural progress of the non-
service-connected condition, will be service connected.  
However, VA will not concede that a non-service-connected 
disorder was aggravated by a service-connected disability 
unless the baseline level of severity of the non-service-
connected disorder is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the non-service-connected disorder.  The 
rating activity will determine the baseline and current 
levels of severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b) 
(2008).

The evidence clearly shows the Veteran has a diagnosis of 
arthropathy of both hands and bilateral carpal tunnel 
syndrome; however, it appears that both disabilities are 
manifested by some the same symptoms, i.e., progressive 
mechanical pain, swollen joints, and limitation of motion.  
Therefore, the Board finds that a medical opinion is needed 
with respect to whether the Veteran's carpal tunnel syndrome 
is the same disability as service-connected arthropathy of 
both hands, since they are manifested by the same symptoms 
and, if not, whether carpal tunnel syndrome is related to the 
Veteran's military service, to include as service-connected 
end-stage renal disease.  

In view of the foregoing, to ensure that VA has met its duty 
to assist the appellant in developing the facts pertinent to 
the claims on appeal, and to ensure full compliance with due 
process requirements, the case is REMANDED for the following:

1.	With respect to all issues on appeal, 
ensure that all notification action 
required by 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002) are fully complied with.  
Vasquez-Flores v. Peake, 22 Vet. App. 37 
(2008); Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

2.	Request that a VA physician knowledgeable 
in evaluating neurological disorders 
review the claims file and provide an 
opinion as to whether the Veteran's carpal 
tunnel syndrome is related to his military 
service, to include service-connected end-
stage renal disease.  The claims file must 
be made available to the reviewing 
physician, and the report should reflect 
that such review is accomplished.  A 
rationale should be provided for any 
opinion offered.  

a.	The physician should be requested to 
review the Veteran's medical history, 
including specifically the 
development and progression of his 
service-connected arthropathy of both 
hands, and provide an opinion (and 
relevant discussion) as to whether 
the Veteran's diagnoses of 
arthropathy and carpal tunnel 
syndrome related to the same 
symptoms, or whether the disabilities 
were separate and distinct 
disabilities manifested by different 
symptoms.  

b.	If the physician determines that the 
Veteran's carpal tunnel syndrome was 
a separate and distinct disability 
from his service-connected 
arthropathy of both hands, the 
physician should be requested to 
provide an opinion as to whether it 
is at least as likely as not (i.e., 
to at least a50-50 degree of 
probability), or unlikely (i.e., less 
that a 50-50 probability) that the 
Veteran's carpal tunnel syndrome was 
related to his military service, to 
include as secondary (proximately due 
to, the result of, or aggravated by) 
his service-connected end-stage renal 
disease.  

c.	If the physician finds aggravation, 
the examiner should describe the 
nature and extent of this 
aggravation, and discuss what portion 
of any secondary condition is due to 
service-connected disability and what 
portion is unrelated to service-
connected disability.

d.	The physician should also be 
requested to provide an opinion as to 
whether the Veteran's inability to 
use his hands was due to service-
connected arthropathy, non-service-
connected bilateral carpal tunnel 
syndrome, and/or a combination of the 
two.  If the physician is unable to 
determine to which disability the 
Veteran's inability to use his hands 
is attributable, on a medical or 
scientific basis and without invoking 
processes relating to guesses or 
judgment based upon mere conjecture, 
the physician should clearly and 
specifically so specify in the 
report, and explain why this is so.

e.	Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.  

f.	Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

3.	Thereafter, readjudicate the issues on 
appeal.  If the benefits sought on appeal 
are not granted to the appellant's 
satisfaction, the appellant and her 
representative should be provided with an 
SSOC supplemental statement of the case 
and afforded the appropriate opportunity 
to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise informed. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




 Department of Veterans Affairs


